Name: Commission Regulation (EEC) No 2276/93 of 13 August 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 93 Official Journal of the European Communities No L 204/5 COMMISSION REGULATION (EEC) No 2276/93 of 13 August 1993 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 764/93 (*), as last amended by Regulation (EEC) No 2229/93 (6), Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 14 August 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1993 . For the Commission Rene STEICHEN Member of the Commission O OJ No L 80, 24. 3 . 1987, p . 20 . (4) OJ No L 75, 21 . 3 . 1991 , p. 29 . (') OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 154, 25 . 6 . 1993, p . 5 . 0 OJ No L 79, 1 . 4. 1993, p. 6. (6) OJ No L 198, 7. 8 . 1993, p. 28 . No L 204/6 Official Journal of the European Communities 14. 8 . 93 ANNEX to the Commission Regulation of 13 August 1993 fixing the import levies on rice and broken rice (ECU/ tonne) Levies (6) CN code Arrangement ACP Third countries in Regulation (EEC) Bangladesh (except ACP) No 3877/86 H C)(2)(3)(4) C) 1006 10 21  153,77 314,75 1006 10 23  162,59 332,38 1006 10 25  162,59 332,38 1006 10 27 249,29 162,59 332,38 1006 10 92  153,77 314,75 1006 10 94  162,59 332,38 1006 10 96  162,59 332,38 1006 10 98 249,29 162,59 332,38 1006 20 11  193,12 393,44 1006 20 13  204,13 415,47 1006 20 15  204,13 415,47 100620 17 311,60 204,13 415,47 1006 20 92  193,12 393,44 1006 20 94  204,13 415,47 1006 20 96  204,13 415,47 1006 20 98 311,60 204,13 415,47 1006 30 21  238,79 501,44 1006 30 23  310,80 645,38 1006 30 25  310,80 645,38 1006 30 27 484,04 310,80 645,38 1006 30 42  238,79 501,44 1006 30 44  310,80 645,38 1006 30 46  310,80 645,38 1006 30 48 484,04 310,80 645,38 1006 30 61  254,67 534,04 1006 30 63  333,57 691,85 1006 30 65  333,57 691,85 1006 30 67 518,89 333,57 691,85 1006 30 92  254,67 534,04 1006 30 94  333,57 691,85 1006 30 96  333,57 691,85 1006 30 98 518,89 333,57 691,85 1006 40 00  77,85 161,71 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418 /76. (4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . 0 The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. (6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/127/EEC.